Citation Nr: 0211680	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with alcohol dependency, currently evaluated 
as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision by 
the Pittsburgh, Pennsylvania RO that denied an increased 
(greater than 50 percent) rating for the veteran's service-
connected PTSD.  

This case was before the Board in May 2001 when it was 
remanded for additional development.  By rating decision 
dated in May 2002, the RO found that the veteran's service-
connected PTSD included secondary alcohol dependency and 
increased the evaluation for this disability to 70 percent.  
Thereafter, the veteran continued his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD with alcohol dependency is currently 
productive of total industrial impairment.


CONCLUSION OF LAW

The veteran's PTSD with alcohol dependency is 100 percent 
disabling according to the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, pertinent regulations, which 
implement the Act, were promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

The Board notes that the RO has developed the veteran's claim 
pursuant to the VCAA.  Additionally, in light of the Board's 
favorable decision in this case, the veteran suffers no 
prejudice as a result of the Board's decision to proceed in 
adjudicating the veteran's claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In August 1999, the veteran submitted a claim for an 
increased rating for his service-connected PTSD.  In support 
of his claim , he submitted letters from his employer which 
note that he failed to report for work on several occasions.  
A March 1999 letter notes that the veteran's employer 
"considered [him] to have resigned from his position" 
because of his failure to comply with job requirements.

A January 2000 letter from Robert L. Cook, M.D., notes that 
the veteran had been feeling "quite sick for about two or 
more weeks."  Dr. Cook stated that the veteran was currently 
receiving treatment and "should be able to return to work in 
the next one or two days."

A March 2000 letter from the veteran's physician at the 
Pittsburgh VA Medical Center (VAMC) notes that the veteran 
"experienced an exacerbation of a chronic medical 
condition" from February 2, 2000 to March 10, 2000 "that 
precluded his ability to work."

An April 2000 letter from the veteran's employer notes that 
the veteran was being considered AWOL from his position as a 
corrections officer as of March 19, 2000.

A May 2000 VA examination report notes the veteran's ongoing 
history of alcohol abuse.  The examiner stated that the 
veteran's alcoholism was, in part, an attempt to self 
medicate.  The veteran reported frequent nightmares, 
intrusive memories and increased anger and irritability.  He 
indicated that he had missed considerable amounts of work 
because of his PTSD symptoms, and his employer reportedly 
encouraged him to seek early retirement.  Upon examination, 
the veteran was alert, oriented and cooperative.  He 
complained of memory problems and depression.  Affect was 
anxious.  The veteran's sleep was disturbed; he often would 
sleep only two hours a night.  He reported losing his temper 
quite a bit, especially at work.  He also reported frequent 
crying spells.  Diagnoses included chronic PTSD and ongoing 
alcohol abuse related to PTSD.  Global assessment of 
functioning (GAF) was noted to be 55.  The examiner stated:

While the veteran is working full time as 
a corrections officer for the 
penitentiary, he has missed quite a bit 
of work and has been told that if he 
missed any more days of work he will lose 
his job. . . . While it may be possible 
that the veteran could function in a less 
stressful job, it does not appear that he 
is able to function adequately in his 
present position.

The veteran testified during a September 2000 personal 
hearing that he resigned from his job as a prison security 
guard in May 2000.  He stated that he had frequently missed 
work because of his inability to sleep well.  When he was at 
work, he had problems getting along with both the inmates and 
his supervisors.  The veteran reported that he was on the 
verge of being fired, so he quit.  In addition, the veteran 
testified that he was separated from his wife and lived 
alone.

VA outpatient treatment records dated from 2000 to 2001 note 
the veteran's ongoing treatment for alcohol abuse and chronic 
PTSD.  GAF scores ranged from 47 to 57.

A May 2002 VA examination report notes that the veteran had 
been separated from his wife for several years.  The veteran 
indicated that he lived alone.  He further indicated that he 
retired from the Department of Corrections in 2000.  He 
stated that, due to his frequent absenteeism and work-related 
problems, he was given the option of retiring or being fired.  
After retiring from the Department of Corrections, he worked 
part-time doing janitorial work at a local VFW; however, he 
quit this position because of frequent disagreements with his 
co-worker.  The veteran indicated that he currently spent 
most of the day watching television.  He stated that he had 
no romantic or social relationships, and only left his 
apartment to buy groceries.  The veteran reported almost 
nightly nightmares related to his military service; these 
were more frequent since the September 11, 2001 terrorist 
attacks.  He estimated that he slept two hours per night.  
The veteran described significant anxiety, particularly when 
in crowds.  He complained of recent impaired concentration as 
well as short-term memory deficits.  He reported frequent 
tearful episodes and described himself as very emotional.  He 
also reported occasional suicidal ideation.  Specifically, 
several months earlier the veteran attempted to overdose on 
his sleeping medication.  He also reported a history of 
alcohol dependence, but indicated that he last drank in 
January 2002.  The veteran stated that he no longer had any 
interest in people or relationships.  He further stated that 
he attempted to avoid people because of his irritability and 
temper often lead to physical and verbal altercations.

Examination revealed that the veteran was appropriately 
dressed and his hygiene was good.  He tended to avoid eye 
contact with the examiner.  Speech was fluent, coherent and 
normal in rate and volume.  Mood was significantly anxious 
and depressed; affect was normal in range.  Gross cognitive 
functioning appeared adequate; insight and judgment appeared 
fair.  Diagnoses included chronic, severe PTSD and alcohol 
dependence, in early partial remission.  Total GAF was 40-45 
due to PTSD only and 55 due to alcohol dependence only.  The 
examiner stated:

it is clear that [the veteran] continues 
to experience chronic and severe symptoms 
of [PTSD] which appear to have become 
more severe and pronounced over the past 
few years, requiring the veteran to 
retire from his employment.  . . . 

Finally, it is this clinician's opinion 
the [the veteran's] symptoms of [PTSD] 
render him unemployable at this time.

By rating decision dated in May 2002, the RO found that the 
veteran's alcohol dependency was secondary to his service-
connected PTSD.  The RO then increased the evaluation for 
PTSD with alcohol dependency from 50 percent to 70 percent, 
effective August 1999.  

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD with alcohol dependency is rated as 70 
percent disabling under Diagnostic Code 9411, PTSD.  The 
rating criteria provide that PTSD is to be assigned a 70 
percent evaluation when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic PTSD.  The 
evidence also consists of statements from the veteran and a 
VA examiner that the veteran has not been employed full-time 
since May 2000.  The record shows that the veteran isolates 
himself from his family, both emotionally and physically.  He 
has a history of physical and verbal altercations.  A May 
2002 VA examination report notes that the veteran complained 
of occasional suicidal ideation; he was given a GAF score of 
40 to represent serious impairment socially and very serious 
impairment occupationally.

It is apparent from the record that the veteran would not be 
able to maintain employment due to the severity of his PTSD 
with alcohol dependency.  On the most recent VA examination 
in May 2002, the examiner stated that the veteran's PTSD 
renders him unemployable.  The record shows that the veteran 
essentially has a non-existent social life at present and is 
unable to be gainfully employed.  Based on the entire record 
of evidence, the Board concludes that the severity of the 
veteran's PTSD is such that it is productive of total social 
and industrial inadaptability so as to warrant a 100 percent 
rating under Diagnostic Code 9411.


ORDER

Entitlement to an increased 100 percent rating for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

